Title: To George Washington from Noah Emery, Jr., 16 November 1780
From: Emery, Noah, Jr.
To: Washington, George


                        
                            Sir
                            Exeter Novr 16th 1780
                        
                        by Order of the Honble Meshech Weare I Inclose your Excellency a return of all the Supplies (that have come to
                            my Knowledge) which the State of New Hampr. have furnished for the Use of the Army from the 1st July to 15th Novr 1780—on
                            Continental Accot. I have the Honr to be your Excellencys Most Obedt Servt
                        
                            Noah Emery Junr A.C. of Purchs.
                        
                    